CHITTENDEN, J.
Epitomized Opinion
Throne and others brought an action for ah accounting against Arnos. The case was heard before a referee and certain findings of facts were made in favor of plaintiffs. This report was affirmed by the common pleas. Error was prosecuted to the court of appeals. The principal difference between the parties arose out of construction of a contract. The Jefferson Sales Co. was a corporation in which plaintiffs and defendants each owned an equal number of shares of stock. Differences having arisen between Arnos and the Thrones, they entered into a written agreement whereby Arnos was to buy the stock in the company owned by the Thrones at an agreed price. The contract was to be performed on July 1, 1921. The differences between the parties apparently became more acute and it was agreed that the date of the performance was to be advanced to April 1, 1921. The contract also provided: “Should any of said cars or parts be not delivered by April 1, 1921, including any sales made or others taken from date thereof to April 1, 1921, the profits thereon . . . shall be accounted for immediately . . . after April 1, 1921.” The referee construed these words to mean all orders received prior to March 24, 1921. In reversing the judgment, the court of appeals held:
1. The enumeration of orders received for cars excludes the consideration of any orders that may he claimed to have been received prior to March 24, 1921.
2. The buyer, Mr. Arnos, was under no obligation to accept orders during the week in question, which, in order to complete the sale would necessitate his pledging his personal credit.